






EXECUTED COPY
PLEDGE AND SECURITY AGREEMENT






dated as of June 1, 2006




between




EACH OF THE GRANTORS PARTY HERETO




and


BNP PARIBAS,


as Collateral Agent




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


SECTION 1
DEFINITIONS; GRANT OF SECURITY.
1
1.1 General Definitions.
1
1.2 Definitions; Interpretation.
8
SECTION 2
GRANT OF SECURITY.
8
2.1 Grant of Security.
8
2.2 Certain Limited Exclusions
9
SECTION 3
SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.
11
3.1 Security for Obligations
11
3.2 Continuing Liability Under Collateral
11
SECTION 4
REPRESENTATIONS AND WARRANTIES AND COVENANTS.
11
4.1 Generally
11
4.2 Equipment and Inventory
14
4.3 Receivables
14
4.4 Investment Related Property
15
4.5 [Reserved]
20
4.6 Letter of Credit Rights
20
4.7 Intellectual Property
20
4.8 Commercial Tort Claims
24
SECTION 5
ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS.
24
5.1 Further Assurances
24
5.2 Additional Grantors
25
SECTION 6
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
26
6.1 Power of Attorney
26
6.2 No Duty on the Part of Collateral Agent or Secured Parties
27
SECTION 7
REMEDIES.
27
7.1 Generally
27
7.2 Application of Proceeds
29
7.3 Sales on Credit
29
7.4 Investment Related Property
30
7.5 Intellectual Property
30
7.6 Cash Proceeds
32
SECTION 8
COLLATERAL AGENT.
33
SECTION 9
CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
33
SECTION 10
STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.
34
SECTION 11
MISCELLANEOUS.
35
 
 
 
SCHEDULE 4.1 - GENERAL INFORMATION
 
SCHEDULE 4.4 - INVESTMENT RELATED PROPERTY
 





--------------------------------------------------------------------------------




SCHEDULE 4.6 - DESCRIPTION OF LETTERS OF CREDIT
 
SCHEDULE 4.7 - INTELLECTUAL PROPERTY - EXCEPTIONS
 
SCHEDULE 4.8 - COMMERCIAL TORT CLAIMS
 
EXHIBIT A - PLEDGE SUPPLEMENT
 
EXHIBIT B - UNCERTIFICATED SECURITIES CONTROL AGREEMENT
 
EXHIBIT C - PATENT SECURITY AGREEMENT
 
EXHIBIT D - COPYRIGHT SECURITY AGREEMENT
 
EXHIBIT E - TRADEMARK SECURITY AGREEMENT
 

This PLEDGE AND SECURITY AGREEMENT, dated as of June 1, 2006 (this “Agreement”),
between EACH OF THE UNDERSIGNED, whether as an original signatory hereto or as
an Additional Grantor (as herein defined) (each, a “Grantor”), and BNP PARIBAS
(“BNP”), as collateral agent for the Secured Parties (as herein defined) (in
such capacity as collateral agent, the “Collateral Agent”).
RECITALS:
WHEREAS, reference is made to that certain CREDIT AND GUARANTY AGREEMENT, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Education
Management LLC, a Delaware limited liability company (“Company”), Education
Management Holdings LLC, a Delaware limited liability company (“Holdings”),
certain Subsidiaries of Holdings, as Guarantors, the Lenders party thereto from
time to time, Credit Suisse Securities (USA) LLC, as Syndication Agent, and BNP,
as Administrative Agent and as Collateral Agent, and Merrill Lynch Corporation
and Bank of America, N.A., as Documentation Agents;
WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Swap Agreements with one or more Lender
Counterparties;
WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Swap Agreements, respectively, each Grantor has agreed to secure such
Grantor’s obligations under the Credit Documents and the Swap Agreements as set
forth herein; and
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:
SECTION 1.
DEFINITIONS; GRANT OF SECURITY.



1.1General Definitions. In this Agreement, the following terms shall have the
following meanings:
“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto,
“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC.
“Additional Grantors” shall have the meaning assigned in Section 5.2.
“Agreement” shall have the meaning set forth in the preamble.
“Cash Proceeds” shall have the meaning assigned in Section 7.6.




--------------------------------------------------------------------------------




“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC.
“Collateral” shall have the meaning set forth in Section 2.1.
“Collateral Agent” shall have the meaning set forth in the preamble.
“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.8.
“Commodities Accounts” shall mean all “commodity accounts” as defined in Article
9 of the UCC.
“Company” shall have the meaning set forth in the recitals.
“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Tax Code.
“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(B) .
“Copyright Security Agreement” shall mean a Copyright Security Agreement,
substantially in the form of Exhibit D, executed and delivered by a Grantor in
favor of the Collateral Agent for the benefit of the Secured Parties.
“Copyrights” shall mean all United States, and foreign copyrights, including but
not limited to copyrights in software and databases, and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, without limitation, the
registrations and applications referred to in Schedule 4.7(A), (ii) all
extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all Proceeds of the foregoing, including, without
limitation, royalties, income, payments, claims, damages and proceeds of suit.
“Credit Agreement” shall have the meaning set forth in the recitals.
“Deposit Accounts” shall mean all “deposit accounts” as defined in Article 9 of
the UCC.
“Documents” shall mean all “documents” as defined in Article 9 of the UCC.
“Equipment” shall mean all “equipment” as defined in Article 9 of the UCC.




--------------------------------------------------------------------------------




“General Intangibles” shall mean all “general intangibles” as defined in Article
9 of the UCC.
“Goods” shall mean all “goods” as defined in Article 9 of the UCC.
“Grantors” shall have the meaning set forth in the preamble.
“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.
“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.
“Intellectual Property Security Agreement” shall mean a Copyright Security
Agreement, a Patent Security Agreement or a Trademark Security Agreement.
“Inventory” shall mean all “inventory” as defined in Article 9 of the UCC.
“Investment Accounts” shall mean the Securities Accounts, Commodities Accounts
and Deposit Accounts.
“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.
“Lender” shall have the meaning set forth in the recitals.
“Letter of Credit Right” shall mean “letter-of-credit right” as defined in
Article 9 of the UCC.
“Lien” shall mean (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Pledged Equity Interests, any purchase option, call or similar right of
a third party with respect to such Pledged Equity Interests.
“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.7(D).
“Patent Security Agreement” shall mean a Patent Security Agreement,
substantially in the form of Exhibit C, executed and delivered by a Grantor in
favor of the Collateral Agent for the benefit of the Secured Parties.
“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Schedule 4.7(C) hereto, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all




--------------------------------------------------------------------------------




rights to sue for past, present and future infringements thereof, and (vi) all
Proceeds of the foregoing, including, without limitation, royalties, income,
payments, claims, damages, and proceeds of suit.
“Permitted Liens” shall mean Liens permitted by Section 6.1 of the Credit
Agreement.
“Person” shall mean and include corporations, limited partnerships, general
partnerships, limited liability companies, limited liability partnerships, joint
stock companies, joint ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and governmental authorities.
“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.
“Pledged Debt” shall mean all Indebtedness owed to such Grantor, including,
without limitation, all Indebtedness described on Schedule 4.4 under the heading
“Pledged Debt”, issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.
“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.
“Pledged LLC Interests” shall mean all interests in any limited liability
company including, without limitation, all limited liability company interests
listed on Schedule 4.4 under the heading “Pledged LLC Interests” and the
certificates, if any, representing such limited liability company interests and
any interest of such Grantor on the books and records of such limited liability
company or on the books and records of any securities intermediary pertaining to
such interest and, subject to Section 2.2, all dividends, distributions,
warrants, rights and options from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests.
“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 4.4 under the heading “Pledged Partnership Interests” and the
certificates, if any, representing such partnership interests and any interest
of such Grantor on the books and records of such partnership or on the books and
records of any securities intermediary pertaining to such interest and, subject
to Section 2.2, all dividends, distributions, warrants, rights and options from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests.
“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
4.4 under the heading “Pledged Stock”, and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares or on the books of any securities
intermediary pertaining to such shares, and, subject to Section 2.2, all
dividends, distributions, warrants, rights and options from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares.
“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other statutory trust including, without limitation, all trust interests
listed on Schedule 4.4 under the heading “Pledged Trust Interests” and the
certificates, if any, representing such trust interests and any interest of such
Grantor on the books and records of such trust or on the books and records of
any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments,




--------------------------------------------------------------------------------




securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
trust interests.
“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or, subject to Section 2.2,
Investment Related Property, together with all of Grantor’s rights, if any, in
any goods or other property giving rise to such right to payment and all
Collateral Support and Supporting Obligations related thereto and all
Receivables Records.
“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
nonwritten forms of information related in any way to the foregoing or any
Receivable.
“Record” shall have the meaning specified in Article 9 of the UCC.
“Recordable Intellectual Property” shall mean (i) any Patent issued by the
United States Patent and Trademark Office and any exclusive Patent License with
respect to a Patent so issued, (ii) any Trademark registered with the United
States Patent and Trademark Office and any exclusive Trademark License with
respect to a Trademark so registered, (iii) any Copyright registered with the
United States Copyright Office and any exclusive Copyright License with respect
to a Copyright so registered, and all rights in or under any of the foregoing.
“Secured Obligations” shall have the meaning assigned in Section 3.1.
“Secured Parties” shall mean the Agents, Lenders and the Lender Counterparties
and shall include, without limitation, all former Agents, Lenders and Lender
Counterparties to the extent that any Obligations owing to such Persons were
incurred while such Persons were Agents, Lenders or Lender Counterparties and
such Obligations have not been paid or satisfied in full.
“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, secured
or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.




--------------------------------------------------------------------------------




“Securities Accounts” shall mean all “securities accounts” as defined in Article
8 of the UCC.
“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.
“Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.
“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(F).
“Trademark Security Agreement” shall mean a Trademark Security Agreement,
substantially in the form of Exhibit E, executed and delivered by a Grantor in
favor of the Collateral Agent for the benefit of the Secured Parties.
“Trademarks” shall mean all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Schedule 4.7(E), (ii) all extensions or renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by the foregoing, (iv) the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and (v) all Proceeds of the foregoing, including, without limitation, royalties,
income, payments, claims, damages, and proceeds of suit.
“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.7(G).
“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not reduced to a writing or
other tangible form, including but not limited to: (i) the right to sue for
past, present and future misappropriation or other violation of any trade
secret, and (ii) all Proceeds of the foregoing, including, without limitation,
royalties, income, payments, claims, damages, and proceeds of suit.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context implies, the Uniform Commercial Code
as in effect from time to time in any other applicable jurisdiction.
“United States” shall mean the United States of America.
1.2Definitions; Interpretation. All capitalized terms used herein (including the
preamble and recitals hereto) and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement or, if not defined therein, in
the UCC. References to “Sections,” “Exhibits” and “Schedules” shall be to
Sections, Exhibits and Schedules, as the case may be, of this Agreement unless
otherwise specifically provided. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect. Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such




--------------------------------------------------------------------------------




statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. If any conflict or inconsistency
exists between this Agreement and the Credit Agreement, the Credit Agreement
shall govern. All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.


SECTION 2.
GRANT OF SECURITY.



2.1Grant of Security. Each Grantor hereby grants to the Collateral Agent, for
the ratable benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under all personal property of such Grantor including, but not limited to the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located (all of which, except as provided in Section 2.2,
being hereinafter collectively referred to as the “Collateral”):


(a)    Accounts;
(b)    Chattel Paper;
(c)    Documents;
(d)    General Intangibles;
(e)    Goods;
(f)    Instruments;
(g)    Intellectual Property;
(h)    Investment Related Property;
(i)    Letter of Credit Rights;
(j)    Commercial Tort Claims;
(k)    to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and
(l)    to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.
2.2Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include, and no Grantor shall be deemed to have
granted a security interest in, nor shall the security interest granted under
Section 2.1 hereof attach to:


(a) any lease, Intellectual Property, General Intangible, license, contract,
property right, asset or agreement to which any Grantor is a party or any of its
rights or interests thereunder if and for so long as the grant of such security
interest shall constitute or result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of any Grantor therein or (ii)
in a breach or termination




--------------------------------------------------------------------------------




pursuant to the terms of, or a default under, any such lease, license, contract,
property right, asset or agreement (other than to the extent that any such term
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity), provided however that the Collateral shall include and
such security interest shall attach immediately at such time as the condition
causing such abandonment, invalidation or unenforceability shall be remedied and
to the extent severable, shall attach immediately to any portion of such Lease,
license, contract, property rights or agreement that does not result in any of
the consequences specified in (i) or (ii) above;


(b) in any of the outstanding capital stock of a Controlled Foreign Corporation
in excess of 66% of the voting power of all classes of capital stock of such
Controlled Foreign Corporation entitled to vote; provided that immediately upon
the amendment of the Tax Code to allow the pledge of a greater percentage of the
voting power of capital stock in a Controlled Foreign Corporation without
adverse tax consequences, the Collateral shall include, and the security
interest granted by each Grantor shall attach to, such greater percentage of
capital stock of each Controlled Foreign Corporation;


(c) including any intent-to-use (ITU) United States trademark application for
which an amendment to allege use or statement of use has not been filed under 15
U.S.C. § 1051(c) or 15 U.S.C. § 1051(d), respectively, or, if filed, has not
been deemed in conformance with 15 U.S.C. § 1051(a), or examined and accepted,
respectively, by the United States Patent and Trademark Office, in each case,
only to the extent the grant of security interest in such intent-to-use
Trademark is in violation of 15 U.S.C. § 1060 and only unless and until a
“Statement of Use” or “Amendment to Allege Use” is filed, has been deemed in
conformance with 15 U.S.C. §1051(a) or examined and accepted, respectively, by
the United States Patent and Trademark Office at which point such Trademarks
shall automatically be included as Collateral;


(d) any property of any person acquired by a Grantor after the Closing Date
pursuant to Section 6.2(i) of the Credit Agreement, if and to the extent that,
and for so long as, (A) such grant of security interest would violate applicable
law or any contractual obligation binding upon such property and (B) such law or
obligation existed at the time of the acquisition thereof and was not created or
made binding upon such property in contemplation of or in connection with the
acquisition of such subsidiary (provided that the foregoing clause (B) shall not
apply in the case of a joint venture, including a joint venture that is a
Subsidiary); provided that each Grantor shall use its commercially reasonable
efforts to avoid any such restriction described in this clause (d); and


(e) any general or limited partnership interests in a general or limited
partnership or membership in a limited liability company to the extent not
permitted under the applicable organizational instrument pursuant to which such
partnership or limited liability company is formed, provided that such Grantor
shall, following the request of the Collateral Agent use commercially reasonable
efforts to obtain waiver, amendment or other modification of such organizational
instrument necessary to allow for the granting of a Lien on such general or
limited partnership interests, as the case may be, by such Grantor hereunder.


SECTION 3.
SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.



3.1Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations with respect to every Grantor (the “Secured Obligations”).






--------------------------------------------------------------------------------




3.2    Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any Secured Party, (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any of such agreements by reason of or arising out
of this Agreement or any other document related thereto nor shall the Collateral
Agent nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral, including, without limitation, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, and (iii) the exercise
by the Collateral Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral.


SECTION 4.
REPRESENTATIONS AND WARRANTIES AND COVENANTS.



4.1Generally.


(a)    Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:
(i)    it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, as to all Collateral
whether now existing or hereafter acquired, will continue to own or have such
rights in each item of the Collateral, in each case free and clear of any and
all Liens, rights or claims of all other Persons other than Permitted Liens;
(ii)    on the Closing Date, it has indicated on Schedule 4.1: (1) the full
legal name of such Grantor, (2) the type of organization of such Grantor, (3)
the jurisdiction of organization of such Grantor, (4) its organizational
identification number and (5) the jurisdiction where the chief executive office
or its sole place of business is located.
(iii)    (1) upon the filing of all UCC financing statements naming each Grantor
as “debtor” and the Collateral Agent as “secured party” and describing the
Collateral in the filing office located in state of organization of such Grantor
and other filings delivered by each Grantor, (2) upon delivery of all
Instruments, Chattel Paper and certificated Pledged Equity Interests and Pledged
Debt, (3) upon sufficient identification of Commercial Tort Claims, (4) upon
execution of a control agreement establishing the Collateral Agent’s “control”
(within the meaning of Section 8-106, 9-106 or 9-104 of the UCC, as applicable)
with respect to any Investment Account, (5) upon consent of the issuer with
respect to Letter of Credit Rights, and (6) to the extent not subject to Article
9 of the UCC, upon recordation of the security interests granted hereunder in
Patents, Trademarks and Copyrights in the applicable intellectual property
registries, including but not limited to the United States Patent and Trademark
Office and the United States Copyright Office, the security interests granted to
the Collateral Agent hereunder constitute valid and perfected first priority
Liens (subject in the case of priority only to Permitted Liens and to the rights
of the United States government (including any agency or department thereof)
with respect to United States government Receivables) on all of the Collateral;
(iv)    other than the financing statements filed in favor of the Collateral
Agent, no effective UCC financing statement, fixture filing or other instrument
similar in effect under any




--------------------------------------------------------------------------------




applicable law covering all or any part of the Collateral is on file in any
filing or recording office except for (x) financing statements for which proper
termination statements have been delivered to the Collateral Agent for filing or
for which payoff and Lien release letters containing authority to file such
termination statements have been delivered to the Collateral Agent and (y)
financing statements filed in connection with Permitted Liens;
(v)    no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the exercise
by Collateral Agent of any rights or remedies in respect of any Collateral
(whether specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by clause (iii) above
and (B) as may be required, in connection with the disposition of any Investment
Related Property, by laws generally affecting the offering and sale of
Securities;
(vi)    except as could not reasonably be expected to result, either
individually or in the aggregate in a Material Adverse Effect, all information
supplied by any Grantor with respect to any of the Collateral (in each case
taken as a whole with respect to any particular Collateral) is accurate and
complete in all material respects;
(vii)    none of the Collateral constitutes, or is the Proceeds of, “farm
products” (as defined in the UCC);
(viii)    it does not own any “as extracted collateral” (as defined in the UCC)
or any timber to be cut; and
(ix)    such Grantor has been duly organized as an entity of the type as set
forth opposite such Grantor’s name on Schedule 4.1 solely under the laws of the
jurisdiction as set forth opposite such Grantor’s name on Schedule 4.1 and
remains duly existing as such. Such Grantor has not filed any certificates of
domestication, transfer or continuance in any other jurisdiction.
(b)    Covenants and Agreements. Each Grantor hereby covenants and agrees that:
(i)    except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall defend the Collateral
against all Persons at any time claiming any interest therein;
(ii)    except as could not reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, it shall not
produce, use or permit any Collateral to be used unlawfully or in violation of
any provision of this Agreement or any applicable statute, regulation or
ordinance or any policy of insurance covering the Collateral;
(iii)    it shall not (x) change such Grantor’s name or jurisdiction or
organization except in compliance with Section 5.1(f) of the Credit Agreement or
(y) change its corporate structure (e.g., by merger, consolidation or otherwise)
except in compliance with Section 6.4 of the Credit Agreement; provided that (A)
concurrently with such change in name or jurisdiction of organization, merger or
consolidation, such Grantor shall execute and deliver to the Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto, identifying such new
proposed name, jurisdiction of organization or corporate structure and (B) such
Grantor shall have taken all actions necessary or advisable to maintain the
continuous validity, perfection and the same priority of the Collateral Agent’s
security interest in the Collateral intended to be granted and agreed to hereby;
and




--------------------------------------------------------------------------------




(iv)    it shall not sell, transfer or assign (by operation of law or otherwise)
any Collateral except as otherwise permitted under the Credit Agreement.
4.2Equipment and Inventory.


(a)    Representations and Warranties. Each Grantor represents and warrants, on
the Closing Date and on each Credit Date, that except as could not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect, any Goods now or hereafter produced by any Grantor included in
the Collateral have been and will be produced in compliance with the
requirements of the Fair Labor Standards Act, as amended.
(b)    Covenants and Agreements. Each Grantor covenants and agrees that:
(i)    it shall keep correct and accurate records of the Inventory in accordance
with its customary practices and procedures, and in any event in conformity with
GAAP; and
(ii)    it shall not deliver any Document evidencing any Equipment and Inventory
to any Person other than the issuer of such Document to claim the Goods
evidenced therefor or the Collateral Agent.
4.3Receivables.


(a)    Representations and Warranties. Each Grantor represents and warrants, on
the Closing Date and on each Credit Date, that no Receivable in excess of
$500,000 individually or $2,500,000 in the aggregate is evidenced by, or
constitutes, an Instrument or Chattel Paper which has not been delivered to, or
otherwise subjected to the control of, the Collateral Agent to the extent
required by, and in accordance with Section 4.3(c).
(b)    Covenants and Agreements: Each Grantor hereby covenants and agrees that:
(i)    it shall not amend, modify, terminate or waive any provision of any
Receivable in any manner that could reasonably be expected to have a Material
Adverse Effect. Other than in the ordinary course of business, during the
continuance of an Event of Default, such Grantor shall not (A) grant any
extension or renewal of the time of payment of any Receivable, (B) compromise or
settle any dispute, claim or legal proceeding with respect to any Receivable for
less than the total unpaid balance thereof, (C) release, wholly or partially,
any Person liable for the payment thereof, or (D) allow any credit or discount
thereon; and
(ii)    except as otherwise provided in this subsection, each Grantor shall use
its commercially reasonable efforts to collect all amounts due or to become due
to such Grantor under any Receivable and to exercise each material right it may
have under any Receivable, in each case, at its own expense. If so required by
the Collateral Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Receivables received by any Grantor
shall be forthwith (and in any event within two (2) Business Days) deposited by
such Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in a Securities Account or Deposit Account
maintained under the control of the Collateral Agent, and until so turned over,
all amounts and proceeds (including checks and other instruments) received by
such Grantor in respect of the Receivables, any Supporting Obligation or
Collateral Support shall be received in trust for the benefit of the Collateral
Agent hereunder and shall be segregated from other funds of such Grantor and
such Grantor shall not adjust, settle or compromise the amount or payment of any




--------------------------------------------------------------------------------




Receivable, or release wholly or partly any Account Debtor or obligor thereof;
or allow any credit or discount thereon.
(c)    Delivery and Control of Receivables. With respect to any Receivables in
excess of $500,000 individually or $2,500,000 in the aggregate that is evidenced
by, or constitutes, Chattel Paper or Instruments, each Grantor shall cause each
originally executed copy thereof to be delivered to the Collateral Agent (or its
agent or designee) appropriately indorsed to the Collateral Agent or indorsed in
blank: (i) with respect to any such Receivables in existence on the date hereof;
on or prior to the date hereof and (ii) with respect to any such Receivables
hereafter arising, within ten (10) days of such Grantor acquiring rights
therein. Any Receivable that is evidenced by, or constitutes, Chattel Paper or
Instruments or would constitute “electronic chattel paper” under Article 9 of
the UCC which would not otherwise required to be delivered in accordance with
this subsection (c) shall be delivered or subjected to such control upon request
of the Collateral Agent at any time during the continuance of an Event of
Default.
4.4Investment Related Property.


4.4.1    Investment Related Property Generally
(a)    Covenants and Agreements. Each Grantor hereby covenants and agrees that:
(i)    Subject to the limitation described in Section 2.2(b) with respect to the
capital stock of any Controlled Foreign Corporation, in the event it acquires
rights in any Investment Related Property constituting Pledged Equity Interests
or Pledged Debt, after the date hereof, it shall comply with the requirements of
Section 4.4.1(b) with respect to such new Investment Related Property.
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Collateral Agent shall attach to all Investment Related Property
immediately upon any Grantor’s acquisition of rights therein and shall not be
affected by the failure of any Grantor to comply with Section 4.4.1.(b);
(ii)    except as provided in the next sentence, in the event such Grantor
receives any dividends, interest or distributions on any Investment Related
Property, or any securities or other property upon the merger, consolidation,
liquidation or dissolution of any issuer of any Investment Related Property,
then (A) such dividends, interest or distributions and securities or other
property shall be included in the definition of Collateral without further
action and (B) such Grantor shall within ten (10) days take all steps, if any,
necessary or advisable to ensure the validity, perfection, priority and, if
applicable, control of the Collateral Agent over such Investment Related
Property (including, without limitation, delivery thereof to the Collateral
Agent) and pending any such action such Grantor shall be deemed to hold such
dividends, interest, distributions, securities or other property in trust for
the benefit of the Collateral Agent and shall segregate such dividends,
distributions, Securities or other property from all other property of such
Grantor. Notwithstanding the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent authorizes each Grantor to
retain all cash dividends and distributions and all payments of interest and
principal;
(iii)    each Grantor consents to the grant by each other Grantor of a Security
Interest in all Investment Related Property to the Collateral Agent.
(b)    Delivery and Control.
(i)    Each Grantor agrees that with respect to any Investment Related Property
in which it currently has rights it shall comply with the provisions of this
Section 4.4.1(b) on or before




--------------------------------------------------------------------------------




the Closing Date and with respect to any Investment Related Property hereafter
acquired by such Grantor it shall comply with the provisions of this Section
4.4.1(b) promptly upon acquiring rights therein, in each case in form and
substance reasonably satisfactory to the Collateral Agent. With respect to any
Investment Related Property that is represented by a certificate or that is an
“instrument” (other than any Investment Related Property credited to a
Securities Account) it shall cause such certificate or instrument to be
delivered to the Collateral Agent, indorsed in blank by an “effective
indorsement” (as defined in Section 8-107 of the UCC), regardless of whether
such certificate constitutes a “certificated security” for purposes of the UCC.
With respect to any Investment Related Property that is an “uncertificated
security” for purposes of the UCC (other than any “uncertificated securities”
credited to a Securities Account), it shall cause the issuer (in the case of
Pledged Equity Interests issued by a Subsidiary of a Grantor, mutual funds and
other open-ended investments funds) and it shall use its commercially reasonable
efforts to cause the issuer (in the case of all other Investment Related
Property) of such uncertificated security to either (A) register the Collateral
Agent as the registered owner thereof on the books and records of the issuer or
(B) execute an agreement substantially in the form of Exhibit B hereto, pursuant
to which such issuer agrees to comply with the Collateral Agent’s instructions
with respect to such uncertificated security without further consent by such
Grantor.
(c)    Voting and Distributions.
(i)    Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given written notice thereof:
(A)
except as otherwise provided under the covenants and agreements relating to
investment related property in this Agreement or elsewhere herein or in the
Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof;

(B)
the Collateral Agent shall promptly execute and deliver (or cause to be executed
and delivered) to each Grantor all proxies, and other instruments as such
Grantor may from time to time reasonably request for the purpose of enabling
such Grantor to exercise the voting and other consensual rights when and to the
extent which it is entitled to exercise pursuant to clause (A) above; and

(C)
Upon the occurrence and during the continuance of an Event of Default and
written notice thereof by the Collateral Agent:

(1)
all rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right to exercise such
voting and other consensual rights; provided that, unless otherwise directed by
the Required Lenders, the Collateral Agent shall have the right from time to
time following the occurrence and during the continuance of an Event of Default
to permit the Grantors to exercise such rights; and

(2)
in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (x) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the





--------------------------------------------------------------------------------




Collateral Agent may from time to time reasonably request and (y) each Grantor
acknowledges that the Collateral Agent may utilize the power of attorney set
forth in Section ý6.1.
After all Events of Default have been cured or waived and the Company has
delivered to the Collateral Agent a certificate to that effect, each Grantor
will have the right to exercise the voting and consensual rights that such
Grantor would otherwise be entitled to exercise pursuant to the terms of Section
4.4.1(c)(i)(A).
4.4.2    Pledged Equity Interests
(a)    Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:
(i)    on the Closing Date, Schedule 4.4 sets forth under the headings “Pledged
Stock, “Pledged LLC Interests,” “Pledged Partnership Interests” and “Pledged
Trust Interests,” respectively, all of the Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests owned by any Grantor
and such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial interest of the respective
issuers thereof indicated on such Schedule;
(ii)    it is the record and beneficial owner of the Pledged Equity Interests
free of all Liens, rights or claims of other Persons other than Permitted Liens;
and none of such Pledged Equity Interests is subject to any option to purchase
or similar right of any Person, except as permitted by the Credit Agreement;
(iii)    without limiting the generality of Section 4.1(a)(v), except as
described in Schedule 4.4, on the Closing Date, no consent of any Person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary or desirable in connection with the creation, perfection or first
priority status of the security interest of the Collateral Agent in any Pledged
Equity Interests or the exercise by the Collateral Agent of the voting or other
rights provided for in this Agreement or the exercise of remedies in respect
thereof;
(v)    except as described in Schedule 4.4, on the Closing Date, none of the
Pledged LLC Interests nor Pledged Partnership Interests are or represent
interests in issuers that: (a) are registered as investment companies or (b) are
dealt in or traded on securities exchanges or markets; and
(vi)    except as otherwise set forth on Schedule 4.4, on the Closing Date, all
of the Pledged LLC Interests and Pledged Partnership Interests are or represent
interests in issuers that have opted to be treated as securities under the
uniform commercial code of any jurisdiction.
(b)    Covenants and Agreements. Each Grantor hereby covenants and agrees that:
(i)    Other than as permitted under the Credit Agreement or without the prior
written consent of the Collateral Agent, it shall not vote to enable or take any
other action to cause any issuer of any Pledged Partnership Interests or Pledged
LLC Interests which are not securities (for purposes of the UCC) on the date
hereof to elect or otherwise take any action to cause such Pledged Partnership
Interests or Pledged LLC Interests to be treated as securities for purposes of
the UCC; provided,




--------------------------------------------------------------------------------




however, notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
foregoing in this clause (i), such Grantor shall promptly notify the Collateral
Agent in writing of any such election or action and, in such event, shall take
all steps necessary or advisable to establish the Collateral Agent’s “control”
thereof; and
(ii)    each Grantor consents to the grant by each other Grantor of a security
interest in all Investment Related Property to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its nominee
following the occurrence and during the continuance of an Event of Default and
to the substitution of the Collateral Agent or its nominee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto.
4.4.3    Pledged Debt
(a)    Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and each Credit Date, that Schedule 4.4 sets forth
under the heading “Pledged Debt” all of the Pledged Debt that is intercompany
Indebtedness and otherwise in excess of $500,000 individually owned by such
Grantor on the Closing Date and, to the best of such Grantor’s knowledge, all of
such Pledged Debt has been duly authorized, authenticated or issued, and
delivered and is the legal, valid and binding obligation of the issuers thereof
subject to the effect of applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting rights of creditors and general
principles of equity and is not in default and constitutes all of the issued and
outstanding inter-company Indebtedness;
(b)    Covenants and Agreements. Each Grantor hereby covenants and agrees that:
(i) it shall notify the Collateral Agent of any default under any Pledged Debt
that has caused, either in any individual case or in the aggregate, a Material
Adverse Effect and (ii) upon the occurrence and during the continuance of an
Event of Default and after notice from the Collateral Agent thereof, all
Indebtedness represented by any Pledged Debt shall be fully subordinated to the
indefeasible payment in full in cash of the Secured Obligations.
4.5[Reserved].
4.6Letter of Credit Rights.


(a)    Representations and Warranties. Except with respect to Letters of Credit
issued under the Credit Agreement, each Grantor hereby represents and warrants,
on the Closing Date and on each Credit Date, that:
(i)    all material letters of credit in excess of $5,000,000 individually to
which such Grantor has rights as a beneficiary on the Closing Date is listed on
Schedule 4.6 hereto; and
(ii)    it has obtained the consent of each issuer of any letter of credit in an
amount in excess of $5,000,000 in the aggregate to the assignment of the
proceeds of the letter of credit to the Collateral Agent.
(b)    Covenants and Agreements. Except with respect to Letters of Credit issued
under the Credit Agreement, each Grantor hereby covenants and agrees that with
respect to any letter of credit in an amount in excess of $5,000,000 in the
aggregate hereafter arising it shall obtain the consent of the issuer thereof to
the assignment of the proceeds of the letter of credit to the Collateral Agent
and shall deliver to the Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto.




--------------------------------------------------------------------------------




4.7Intellectual Property.


(a)    Representations and Warranties. Except as disclosed in Schedule 4.7(H),
each Grantor hereby represents and warrants, on the Closing Date and on each
Credit Date, that:
(i)    Schedule 4.7 sets forth a true and complete list of (A) all United
States, state and foreign registrations of and applications to register Patents,
Trademarks, and Copyrights owned by each Grantor and (B) all Patent Licenses,
Trademark Licenses, Trade Secret Licenses and Copyright Licenses material to the
business of such Grantor;
(ii)    it owns or has the valid right to use all other Intellectual Property
used in or necessary to conduct its business, free and clear of all Liens and
licenses, except for Permitted Liens, license agreements executed in the normal
course of business consistent with past practice and the licenses set forth on
Schedule 4.7(B), (D), (F) and (G);
(iii)    all registrations of and applications to register Copyrights,
Trademarks and Patents and applications thereof owned by any Grantor have not
been abandoned and have not been adjudged invalid or unenforceable, in whole or
in part, and each Grantor has filed all necessary documents and has paid all
renewal, maintenance, and other fees and taxes required to maintain each and
every registration of and application to register the Copyrights, Trademarks and
Patents listed on Schedule 4.7 in full force and effect, except to the extent
that a particular Patent, Trademark or Copyright is not material to, or useful
in, the business of such Grantor;
(iv)    except as set forth in Schedule 4.7(H) and except for matters that are
not material to such Grantor, no holding, decision, or judgment has been
rendered in any action or proceeding before any court or administrative
authority and no action or proceeding before any court or administrative
authority is pending or, to the best of such Grantor’s knowledge, threatened
challenging the validity of, such Grantor’s right to register, or such Grantor’s
rights to own any material Intellectual Property owned by such Grantor;
(v)    all registrations and applications for Copyrights, Patents and Trademarks
listed on Schedule 4.7 are standing in the name of each Grantor, and none of the
Trademarks, Patents, Copyrights or Trade Secrets has been licensed by any
Grantor to any Affiliate or third party, except as disclosed in Schedule 4.7(B),
(D), (F), or (G) and except for licenses executed in the ordinary course of
business consistent with past practice;
(vi)    except as set forth in Schedule 4.7(H), and except as would not have,
individually or in the aggregate, a Material Adverse Effect, to the best of each
Grantor’s knowledge, the conduct of such Grantor’s business does not infringe
upon or otherwise violate any Trademark, Patent, Copyright or Trade Secret owned
by a third party and no claim is pending against Grantor that any Intellectual
Property owned or used by Grantor violates the asserted rights of any third
party; and
(vii)    to the best of each Grantor’s knowledge, no third party is infringing
upon or otherwise violating any rights in any material Intellectual Property
owned or used by such Grantor;
(b)    Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows until the payment in full of the Secured Obligations and termination of
the Commitments:




--------------------------------------------------------------------------------




(i)    it shall not, without the prior consent of the Collateral Agent, which
shall not be unreasonably withheld or delayed, do any act or omit to do any act
whereby any of the Intellectual Property which is, in such Grantor’s reasonable
business judgment, material to the business of Grantor may lapse, or be
abandoned, dedicated to the public, or become unenforceable, or which would
adversely affect the validity, grant, or enforceability of the security interest
granted therein;
(ii)    it shall, with respect to any Trademarks which are, in such Grantor’s
reasonable business judgment, material to the business of any Grantor, maintain
such Trademarks in full force free from any adjudication of abandonment or
invalidity for non-use and maintain the level of the quality of products sold
and services rendered under any of such Trademark at a level at least
substantially consistent with the quality of such products and services as of
the date hereof, and each Grantor shall take all steps reasonably necessary to
insure that licensees of such Trademarks use such consistent standards of
quality;
(iii)    it shall, within thirty (30) days of the creation or acquisition of any
Copyrightable work the registration of which is material to the business of
Grantor, apply to register the Copyright in the United States Copyright Office
when such registration is deemed necessary by the Grantor exercising its
reasonable business judgment;
(iv)    it shall promptly notify the Collateral Agent if it knows that any item
of the Intellectual Property that is material to the business of any Grantor may
become (A) abandoned or dedicated to the public or placed in the public domain
other than by expiration in the normal course (and not in violation of clause
(v) below), (B) invalid or unenforceable, or (C) subject to any adverse
determination or development (including the institution of proceedings) in any
action or proceeding (other than routine office actions and the like) in the
United States Patent and Trademark Office, the United States Copyright Office,
any state registry, any foreign counterpart of the foregoing, or any court;
(v)    on the Closing Date, each applicable Grantor will sign and deliver to the
Collateral Agent Intellectual Property Security Agreements with respect to all
Recordable Intellectual Property then owned by it;
(vi)    it shall take all commercially reasonable steps in the United States
Patent and Trademark Office, the United States Copyright Office, any state
registry or any foreign counterpart of the foregoing, to maintain and prosecute
any application or registration of each Trademark, Patent, and Copyright owned
by any Grantor and material to its business which is now or shall become
included in the Intellectual Property including, but not limited to, those items
on Schedule 4.7(A), (C) and (E);
(vii)    in the event that a Grantor becomes aware that any material
Intellectual Property owned by or exclusively licensed to any Grantor is being
infringed, misappropriated, or diluted by a third party, such Grantor shall, as
it deems necessary in the exercise of its reasonable business judgment, promptly
take all commercially reasonable actions as are appropriate in the circumstances
to stop such infringement, misappropriation, or dilution and protect its rights
in such Intellectual Property including, but not limited to, the initiation of a
suit for injunctive relief and to recover damages;
(viii)    it shall on a semi-annual basis report to the Collateral Agent (A) the
filing of any application to register any Intellectual Property owned by the
Grantor with the United States Patent and Trademark Office, the United States
Copyright Office, or any state registry or foreign




--------------------------------------------------------------------------------




counterpart of the foregoing (whether such application is filed by such Grantor
or through any agent, employee, licensee, or designee thereof) and (B) the
registration of any Intellectual Property owned by the Grantor by any such
office, and upon the request of the Collateral Agent, it shall execute and
deliver to the Collateral Agent a completed Pledge Supplement, substantially in
the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto;
(ix)    it shall, promptly upon the reasonable request of the Collateral Agent,
execute and deliver to the Collateral Agent any document reasonably required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property, whether now owned or
hereafter acquired;
(x)     except with the prior consent of the Collateral Agent or as permitted
under the Credit Agreement, each Grantor shall not execute or file any financing
statements or other similar documents or instruments that remain in effect,
except financing statements or similar documents or instruments filed or to be
filed in favor of the Collateral Agent and each Grantor shall not sell, assign,
transfer, grant an exclusive license otherwise outside of the ordinary course of
business, consistent with past practice, grant any option, or create or suffer
to exist any Lien upon or with respect to any material Intellectual Property,
except for the Lien created or permitted by and under this Agreement and the
other Credit Documents;
(xi)    it shall take all commercially reasonable steps reasonably necessary to
protect the secrecy of all Trade Secrets, including, without limitation,
entering into confidentiality agreements with relevant employees, except to the
extent that a Trade Secret is no longer material or necessary to the business of
such Grantor or the Trade Secret no longer derives substantial value from not
being known to the public, as determined by such Grantor in its reasonable
business judgment; and
(xii)    it shall use proper statutory notice in connection with its use of any
material registered Copyrights, Trademarks and Patents (and, if applicable,
applications thereof) where necessary and proper in its reasonable business
judgment.
4.8Commercial Tort Claims.


(a)    Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that Schedule 4.8 sets
forth all Commercial Tort Claims of each Grantor on the Closing Date in excess
of $5,000,000 in the aggregate; and
(b)    Covenants and Agreements. Each Grantor hereby covenants and agrees that
with respect to any Commercial Tort Claim in excess of $5,000,000 in the
aggregate hereafter arising it shall deliver to the Collateral Agent a completed
Pledge Supplement, substantially in the form of Exhibit A attached hereto,
together with all Supplements to Schedules thereto, identifying such new
Commercial Tort Claims.
SECTION 5.
ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS.



5.1Further Assurances.


(a)    Each Grantor agrees that from time to time, at the expense of such
Grantor, that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or that the
Collateral Agent may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted
hereby or to enable the Collateral




--------------------------------------------------------------------------------




Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
shall:
(i)    file (or authorize the filing of) such financing or continuation
statements, or amendments thereto, and execute and deliver such other
agreements, instruments, endorsements, powers of attorney or notices, as may be
necessary or desirable, or as the Collateral Agent may reasonably request, in
order to perfect and preserve the security interests granted or purported to be
granted hereby; and
(ii)    take all actions reasonable and necessary to ensure the recordation of
appropriate evidence of the liens and security interest granted hereunder in the
Copyrights, Patents and Trademarks with any intellectual property registry in
which said Copyrights, Patents or Trademarks is registered or in which an
application for registration is pending including, without limitation, the
United States Patent and Trademark Office, the United States Copyright Office,
the various Secretaries of State, and the foreign counterparts on any of the
foregoing.
(b)    Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments thereto, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted to the Collateral Agent
herein. Such financing statements may describe the Collateral in the same manner
as described herein or may contain an indication or description of collateral
that describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Collateral Agent herein, including, without limitation, describing such property
as “all assets” or “all personal property, whether now owned or hereafter
acquired.” Each Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request.
(c)    Each Grantor hereby authorizes the Collateral Agent to modify this
Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending Schedule 4.7 to include reference to any right, title
or interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.
5.2Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Counterpart Agreement. Upon delivery of
any such counterpart agreement to the Collateral Agent, notice of which is
hereby waived by Grantors, each Additional Grantor shall be a Grantor and shall
be as fully a party hereto as if Additional Grantor were an original signatory
hereto. Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of Collateral Agent not to cause any
Subsidiary of Company to become an Additional Grantor hereunder. This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.


SECTION 6.
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.



6.1Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the




--------------------------------------------------------------------------------




place and stead of such Grantor and in the name of such Grantor, the Collateral
Agent or otherwise, from time to time in the Collateral Agent’s reasonable
discretion to take any action and to execute any instrument that the Collateral
Agent may deem reasonably necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation, the following:
(a)    upon the occurrence and during the continuance of any Event of Default,
to obtain and adjust insurance required to be maintained by such Grantor or paid
to the Collateral Agent pursuant to the Credit Agreement;
(b)    upon the occurrence and during the continuance of any Event of Default,
to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
(c)    upon the occurrence and during the continuance of any Event of Default,
to receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;
(d)    upon the occurrence and during the continuance of any Event of Default,
to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;
(e)    to prepare and file any UCC financing statements against such Grantor as
debtor;
(f)    to prepare, sign, and file for recordation in any registry or similar
office, appropriate evidence of the lien and security interest granted herein in
the Copyrights, Patents or Trademarks in the name of such Grantor as debtor;
(g)    upon the occurrence and during the continuance of any Event of Default to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, access to pay or discharge taxes or Liens (other than Permitted
Liens) levied or placed upon or threatened against the Collateral, the legality
or validity thereof and the amounts necessary to discharge the same to be
determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and
(h)    upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and such Grantor’s expense, at any time or from
time to time, all acts and things that the Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s security interest therein in accordance with the terms of this
Agreement, all as fully and effectively as such Grantor might do.
6.2No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder,




--------------------------------------------------------------------------------




except for their own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final, non-appealable judgment or order.


SECTION 7.
REMEDIES.



7.1Generally.
(a)    If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of a Secured Party on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:
(i)    require any Grantor to, and each Grantor hereby agrees that it shall at
its expense and promptly upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent that is reasonably convenient to both parties;
(ii)    enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;
(iii)    prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and
(iv)    without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.
(b)    Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent or any Secured Party may be the purchaser of any or all of
the Collateral at any public or private (to the extent to the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for




--------------------------------------------------------------------------------




the auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
Each Grantor hereby waives any claims against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree, provided this sentence
shall not restrict the operation of Section 9-615(1) of the UCC. If the proceeds
of any sale or other disposition of the Collateral are insufficient to pay all
the Secured Obligations, Grantors shall be liable for the deficiency and the
reasonable fees of any attorneys employed by the Collateral Agent to collect
such deficiency. Each Grantor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to the
Collateral Agent, that the Collateral Agent has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities. Nothing in this
Section shall in any way alter the rights of the Collateral Agent hereunder.
(c)    Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent may sell the Collateral without giving any warranties as to
the Collateral. The Collateral Agent may specifically disclaim or modify any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
(d)    Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall have no obligation to marshal any of the Collateral.
7.2Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Collateral Agent in respect of any sale,
any collection from, or other realization upon all or any part of the
Collateral, in each case pursuant to its exercise of remedies under this Section
7.1, shall be applied in full or in part by the Collateral Agent against, the
Secured Obligations in the following order of priority: first, to the payment of
all reasonable costs and expenses of such sale, collection or other realization,
including reasonable fees and out-of-pocket expenses to the Collateral Agent and
its agents and counsel, and all other reasonable out-of-pocket expenses,
liabilities and advances made or incurred by the Collateral Agent in connection
therewith, and all amounts for which the Collateral Agent is entitled to
indemnification hereunder (in its capacity as the Collateral Agent and not as a
Lender) and all advances made by the Collateral Agent hereunder for the account
of the applicable Grantor, and to the payment of all reasonable costs and
expenses paid or incurred by the Collateral Agent in connection with the
exercise of any right or remedy hereunder or under the Credit Agreement, all in
accordance with the terms hereof or thereof; second, to the extent of any excess
of such proceeds, to the payment of all other Secured Obligations for the
ratable benefit of the Lenders and the Lender Counterparties; and third, to the
extent of any excess of such proceeds, to the payment to or upon the order of
such Grantor or to whosoever may be lawfully entitled to receive the same or as
a court of competent jurisdiction may direct.


7.3Sales on Credit. If Collateral Agent sells any of the Collateral upon credit,
Grantor will be credited only with payments actually made by purchaser and
received by Collateral Agent and applied to indebtedness of the purchaser. In
the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.








--------------------------------------------------------------------------------




7.4Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Related Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If the Collateral
Agent determines to exercise its right to sell any or all of the Investment
Related Property, upon written request, each Grantor shall and shall cause each
issuer of any Pledged Stock to be sold hereunder, each partnership and each
limited liability company from time to time to furnish to the Collateral Agent
all such information as the Collateral Agent may request in order to determine
the number and nature of interest, shares or other instruments included in the
Investment Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.


7.5Intellectual Property.


(a)    Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuance of an Event of Default:
(i)    the Collateral Agent shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Collateral Agent or otherwise, in the Collateral Agent’s sole
discretion, to enforce any Intellectual Property, in which event such Grantor
shall, at the request of the Collateral Agent, do any and all lawful acts and
execute any and all documents required by the Collateral Agent in aid of such
enforcement and such Grantor shall promptly, upon demand, reimburse and
indemnify the Collateral Agent as provided in Section 10 hereof in connection
with the exercise of its rights under this Section;
(ii)    upon written demand from the Collateral Agent, each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of such Grantor’s right, title and interest in and to the
Intellectual Property and shall execute and deliver to the Collateral Agent such
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement;
(iii)    each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or other realization upon, the Intellectual Property; and
(iv)    the Collateral Agent shall have the right to notify, or require each
Grantor to notify, any obligors with respect to amounts due or to become due to
such Grantor in respect of any licensed Intellectual Property, of the existence
of the security interest created herein, to direct such




--------------------------------------------------------------------------------




obligors to make payment of all such amounts directly to the Collateral Agent,
and, upon such notification and at the expense of such Grantor, to enforce
collection of any such amounts and to adjust, settle or compromise the amount or
payment thereof; in the same manner and to the same extent as such Grantor might
have done;
(1)
all amounts and proceeds (including checks and other instruments) received by
Grantor in respect of amounts due to such Grantor in respect of the Collateral
or any portion thereof shall be received in trust for the benefit of the
Collateral Agent hereunder, shall be segregated from other funds of such Grantor
and shall be forthwith paid over or delivered to the Collateral Agent in the
same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 7.6 hereof; and

(2)
Grantor shall not adjust, settle or compromise the amount or payment of any such
amount or release wholly or partly any obligor with respect thereto or allow any
credit or discount thereon.

(b)    If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.
(c)    Solely for the purpose of enabling the Collateral Agent to exercise
rights and remedies under this Section 7 and at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to the Collateral Agent, to the extent it has the right to
do so, a nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor but only exercisable so long as an Event of Default
has occurred and is continuing), subject, in the case of Trademarks, to the
grant of sufficient rights to quality control and inspection in favor of such
Grantor to avoid the risk of invalidation of said Trademarks, to use, operate
under, license, or sublicense any Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located.
7.6Cash Proceeds. In addition to the rights of the Collateral Agent specified in
Section 4.3 with respect to payments of Receivables, all proceeds of any
Collateral received by any Grantor consisting of cash, checks and other non/cash
items (collectively, “Cash Proceeds”) (i) except as specified in clause (ii),
shall be applied by such Grantor in a manner not inconsistent with the Credit
Agreement, and (ii) if an Event of Default shall have occurred and be
continuing, shall be held by such Grantor in trust for the Collateral Agent,
segregated from other funds of such Grantor, and, unless otherwise agreed in
writing by the Collateral Agent, shall, forthwith upon receipt by such Grantor,
unless otherwise provided pursuant to Section 4.4.1(a)(ii), be turned over to
the Collateral Agent in the exact form received by such Grantor (duly indorsed
by such Grantor to the Collateral Agent, if required). Any Cash Proceeds
received by the Collateral Agent (whether from a Grantor or otherwise): (x) if
no Event of Default shall have occurred and be continuing, shall be held by the
Collateral Agent for the ratable benefit of the Secured Parties, as




--------------------------------------------------------------------------------




collateral security for the Secured Obligations (whether matured or unmatured)
and (y) if an Event of Default shall have occurred and be continuing, may, in
the sole discretion of the Collateral Agent, (A) be held by the Collateral Agent
for the ratable benefit of the Secured Parties, as collateral security for the
Secured Obligations (whether matured or unmatured) and/or (B) then or at any
time thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing. Prior to an Event of Default, any cash proceeds
received by the Collateral Agent shall be paid to the Grantors.


SECTION 8.
COLLATERAL AGENT.



The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement. In furtherance of the
foregoing provisions of this Section, each Secured Party, by its acceptance of
the benefits hereof, agrees that it shall have no right individually to realize
upon any of the Collateral hereunder, it being understood and agreed by such
Secured Party that all rights and remedies hereunder may be exercised solely by
the Collateral Agent for the benefit of Secured Parties in accordance with the
terms of this Section. Collateral Agent may resign at any time by giving prior
written notice thereof to Lenders and the Grantors, and Collateral Agent may be
removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to the Grantors and Collateral Agent signed by
the Requisite Lenders. Upon any such notice of resignation or any such removal,
Collateral Agent immediately shall be discharged from its duties and obligations
under this Agreement and Requisite Lenders shall have the right, upon notice to
the Administrative Agent, to appoint a successor Collateral Agent. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent under this Agreement, and the retiring or removed
Collateral Agent under this Agreement shall promptly at the Grantors’ expense
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Collateral Agent under this Agreement, and (ii) execute
and deliver to such successor Collateral Agent or otherwise authorize the filing
of such amendments to financing statements, and take such other actions, as may
be necessary in connection with the assignment to such successor Collateral
Agent of the security interests created hereunder. After any retiring or removed
Collateral Agent’s resignation or removal hereunder as the Collateral Agent, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it under this Agreement while it was the Collateral
Agent hereunder.
SECTION 9.
CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.



This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations, the cancellation or termination of the Commitments and the
cancellation or expiration of all outstanding Letters of Credit (or the cash
collateralization thereof), be binding upon each Grantor, its successors and
assigns and inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and its successors,
transferees and assigns for the benefit and on behalf of the Secured Parties.
Without limiting the generality of the foregoing, but subject to the terms of
the Credit Agreement, any Lender may assign or otherwise transfer any Loans held
by it to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to Lenders herein or otherwise.
Upon the payment in full of all Secured Obligations, the cancellation or
termination of the Commitments and the cancellation or




--------------------------------------------------------------------------------




expiration of all outstanding Letters of Credit (or the cash collateralization
thereof), the security interest granted hereby (other than with respect to any
cash collateralization in respect of Letters of Credit) shall automatically
terminate hereunder and of record and all rights to the Collateral shall revert
to Grantors. Upon any such termination the Collateral Agent shall, at Grantors’
expense, promptly execute and deliver to Grantors or otherwise authorize the
filing of such documents as Grantors shall reasonably request, including
financing statement amendments to evidence such termination. Upon any
disposition of property permitted by the Credit Agreement (including a sale or
other disposition of a Subsidiary, the Liens granted herein shall be deemed to
be automatically released and such property shall automatically revert to the
applicable Grantor with no further action on the part of any Person. The
Collateral Agent shall, at Grantor’s expense, execute and deliver or otherwise
authorize the filing of such documents as Grantors shall reasonably request, in
form and substance reasonably satisfactory to the Collateral Agent, including
financing statement amendments to evidence such release.
SECTION 10.
STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.



The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to, except to the extent such delay or
failure arises from the gross negligence or willful misconduct of the Collateral
Agent, as determined by a court of competent jurisdiction in a final,
non-appealable judgment or order, demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by each Grantor under Section 10.2 of the
Credit Agreement.
SECTION 11.
MISCELLANEOUS.



Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns. No Grantor shall, without the




--------------------------------------------------------------------------------




prior written consent of the Collateral Agent given in accordance with the
Credit Agreement, assign any right, duty or obligation hereunder. This Agreement
and the other Credit Documents embody the entire agreement and understanding
between Grantors and the Collateral Agent and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Credit Documents may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties. There
are no unwritten oral agreements between the parties. This Agreement may be
executed in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document and may be delivered by facsimile
or e-mail.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS (OTHER
THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAWS).
[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.


EDUCATION MANAGEMENT LLC


By:        
Name: John R. McKernan, Jr.
Title: Chairman and Chief Executive Officer




EDUCATION MANAGEMENT HOLDINGS LLC




By:        
Name: John R. McKernan, Jr.
Title: President and Chief Executive Officer




EDUCATION MANAGEMENT FINANCE CORP.




By:        
Name: John R. McKernan, Jr.
Title: President and Chief Executive Officer






--------------------------------------------------------------------------------




ACADEMIC REVIEW, INC.


ASSOCIATION FOR ADVANCED TRAINING IN THE BEHAVIORAL SCIENCES


ARGOSY UNIVERSITY FAMILY CENTER, INC.


BROWN MACKIE HOLDING COMPANY


THE CONNECTING LINK, INC.


EDMC MARKETING AND ADVERTISING, INC.


EDMC AVIATION, INC.


HIGHER EDUCATION SERVICES, INC.


MCM UNIVERSITY PLAZA, INC.




By:        
Name: J. Devitt Kramer
Title: Secretary




--------------------------------------------------------------------------------




AID RESTAURANT, INC.




By:        
Name: Simon Lumley
Title: President, Secretary and Treasurer










--------------------------------------------------------------------------------




AIH RESTAURANT, INC.




By:        
Name: Larry Horn
Title: President, Secretary and Treasurer










--------------------------------------------------------------------------------




AIIM RESTAURANT, INC.




By:        
Name: Joseph L. Marzano, Jr.
Title: President, Secretary and Treasurer


















--------------------------------------------------------------------------------




BNP PARIBAS,
as Collateral Agent




By:        
Name:
Title:




By:        
Name:
Title:
















--------------------------------------------------------------------------------




SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT
GENERAL INFORMATION
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:


Full Legal
Name
Type of
Organization
Jurisdiction of
Organization
Chief Executive
Office/Sole Place
of Business
Organization I.D. #
 
 
 
 
 









--------------------------------------------------------------------------------




SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT
INVESTMENT RELATED PROPERTY
Pledged Stock:
Grantor
Stock
Issuer
Class of
Stock
Certificated
     (Y/N)
Stock
Certificate No.
Par Value
No. of Pledged Stock
% of Outstanding
Stock of the
Stock Issuer
 
 
 
 
 
 
 
 



Pledged LLC Interests:
Grantor
Limited Liability
Company
Certificated
     (Y/N)
Certificate No.
      (if any)
No. of
Pledged Units
% of
Outstanding LLC Interests of the Limited Liability Company
 
 
 
 
 
 



Pledged Partnership Interests:
Grantor
Partnership
Type of Partnership Interests (e.g., general or limited)
Certificated
     (Y/N)
Certificate No.
      (if any)
% of
Outstanding Partnership Interests of Partnership
 
 
 
 
 
 



Pledged Trust Interests:
Grantor
Trust
Class of Trust Interests
Certificated
     (Y/N)
Certificate No.
      (if any)
% of
Outstanding Trust Interests of the Trust
 
 
 
 
 
 



Pledged Debt:
Grantor
Issuer
Original
Principal
Amount
Outstanding
Principal Balance
Issue Date
Maturity Date
 
 
 
 
 
 











--------------------------------------------------------------------------------




SCHEDULE 4.5
TO PLEDGE AND SECURITY AGREEMENT
Name of Grantor
Description of Material Contract
 
 









--------------------------------------------------------------------------------




SCHEDULE 4.6
TO PLEDGE AND SECURITY AGREEMENT
Name of Grantor
Description of Letters of Credit
 
 









--------------------------------------------------------------------------------




SCHEDULE 4.7
TO PLEDGE AND SECURITY AGREEMENT
INTELLECTUAL PROPERTY
(A)    Copyrights
(B)    Copyright Licenses
(C)    Patents
(D)    Patent Licenses
(E)    Trademarks
(F)    Trademark Licenses
(G)    Trade Secret Licenses
(H)    Intellectual Property Exceptions




--------------------------------------------------------------------------------




SCHEDULE 4.8
TO PLEDGE AND SECURITY AGREEMENT
Name of Grantor
Commercial Tort Claims
 
 







--------------------------------------------------------------------------------




EXHIBIT A
TO PLEDGE AND SECURITY AGREEMENT
PLEDGE SUPPLEMENT
This PLEDGE SUPPLEMENT, dated as of [mm/dd/yy], is delivered by [NAME OF
GRANTOR], a [NAME OF STATE OF INCORPORATION] [corporation] (the “Grantor”)
pursuant to the Pledge and Security Agreement, dated as of June 1, 2006 (as it
may be from time to time amended, restated, modified or supplemented, the
“Security Agreement”), among Education Management LLC, the other Grantors named
therein, and BNP Paribas, as the Collateral Agent. Capitalized terms used herein
not otherwise defined herein shall have the meanings ascribed thereto in the
Security Agreement.
Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located. Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required pursuant to the Security Agreement and hereby
agrees that such Supplements to Schedules shall constitute part of the Schedules
to the Security Agreement.
IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of the date first
written above.
[NAME OF GRANTOR]
By:
 
Name:
Title:







--------------------------------------------------------------------------------




SUPPLEMENT TO SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT
Additional Information:
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:
Full Legal Name
Type of Organization
Jurisdiction of Organization
Chief Executive Office/Sole Place of Business
Organization I.D.#
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




SUPPLEMENT TO SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT
Additional Information:
Pledged Stock:
Pledged Partnership Interests:
Pledged LLC Interests:
Pledged Trust Interests:
Pledged Debt:








--------------------------------------------------------------------------------




SUPPLEMENT TO SCHEDULE 4.6
TO PLEDGE AND SECURITY AGREEMENT
Additional Information:
Name of Grantor
Description of Letters of Credit
 
 
 
 







--------------------------------------------------------------------------------




SUPPLEMENT TO SCHEDULE 4.7
TO PLEDGE AND SECURITY AGREEMENT
Additional Information:
(A)    Copyrights
(B)    Copyright Licenses
(C)    Patents
(D)    Patent Licenses
(E)    Trademarks
(F)    Trademark Licenses
(G)    Trade Secret Licenses
(H)    Intellectual Property Exceptions






--------------------------------------------------------------------------------




SUPPLEMENT TO SCHEDULE 4.8
TO PLEDGE AND SECURITY AGREEMENT
Additional Information:
Name of Grantor
Commercial Tort Claims
 
 
 
 







--------------------------------------------------------------------------------




EXHIBIT B
TO PLEDGE AND SECURITY AGREEMENT
UNCERTIFICATED SECURITIES CONTROL AGREEMENT
Uncertificated Securities Control Agreement, dated as of [_______________],
20[__] (as amended, supplemented or otherwise modified from time to time, this
“Agreement”) among [_______________] (the “Pledgor”), BNP PARIBAS, in its
capacity as collateral agent for the Secured Parties, including its successors
and assigns from time to time (the “Collateral Agent”), and [______________], a
[_________] corporation (the “Issuer”). Capitalized terms used but not defined
herein shall have the meaning assigned in the Pledge and Security Agreement
dated as of June 1, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) among the Pledgor, the
other Grantors party thereto and the Collateral Agent. All references herein to
the “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York.
Section l. Registered Ownership of Shares. The Issuer hereby confirms and agrees
that as of the date hereof the Pledgor is the registered owner of [_______]
shares of the Issuer’s [common] stock (the “Pledged Shares”) and the Issuer
shall not change the registered owner of the Pledged Shares without the prior
written consent of the Collateral Agent.
Section 2. Instructions. If at any time the Issuer shall receive instructions
originated by the Collateral Agent relating to the Pledged Shares, the Issuer
shall comply with such instructions without further consent by the Pledgor or
any other person.
Section 3. Additional Representations and Warranties of the Issuer. The Issuer
hereby represents and warrants to the Collateral Agent:
(a)    It has not entered into, and until the termination of this agreement will
not without the consent of the Collateral Agent enter into, any agreement with
any other person relating the Pledged Shares pursuant to which it has agreed to
comply with instructions issued by such other person; and
(b)    It has not entered into, and until the termination of this agreement will
not without the consent of the Collateral Agent enter into, any agreement with
the Pledgor purporting to limit or condition the obligation of the Issuer to
comply with Instructions as set forth in Section 2 hereof.
(c)    Except for the claims and interests of the Collateral Agent and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares. If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Collateral Agent and the Pledgor thereof.
(d)    This Uncertificated Securities Control Agreement is the valid and legally
binding obligation of the Issuer.
Section 4. Choice of Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.




--------------------------------------------------------------------------------




Section 5. Amendment; Modification. No amendment or modification of this
Agreement or waiver of any right hereunder shall be binding on any party hereto
unless it is in writing and is signed by all of the parties hereto.
Section 6. Voting Rights. Until such time as the Collateral Agent shall
otherwise instruct the Issuer in writing the Pledgor shall have the right to
vote the Pledged Shares.
Section 7. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
successors or heirs and personal representatives who obtain such rights solely
by operation of law. The Collateral Agent may assign its rights hereunder in
accordance with the Credit Agreement only with the express written consent of
the Issuer and by sending written notice of such assignment to the Pledgor.
Section 8. Indemnification of Issuer. The Pledgor and the Collateral Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agent arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer’s negligence and (b) the Pledgor, its
successors and assigns shall at all times indemnify and save harmless the Issuer
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Issuer with the terms
hereof, except to the extent that such arises from the Issuer’s negligence or
willful misconduct, and from and against any and all liabilities, losses,
damages, costs, charges, reasonable counsel fees and other expenses of every
nature and character arising by reason of the same, until the termination of
this Agreement.
Section 9. Notices. Each notice hereunder shall be in writing and may be
personally served, telexed or sent by telefacsimile or certified or registered
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof; upon receipt of telefacsimile or telex, or three Business Days after
being sent by certified or registered United States mail, return receipt
requested, postage prepaid and properly addressed to the party at the address
set forth below.
Pledgor:
[Name]
[Address]
Attention:
Telecopier:



Collateral Agent:
[Name]
[Address]
Attention:
Telecopier:







--------------------------------------------------------------------------------




Issuer:
[Name]
[Address]
Attention:
Telecopier:

Any party may change its address for notices in the manner set forth above.
Section 10. Termination. The obligations of the Issuer to the Collateral Agent
pursuant to this Control Agreement shall continue in effect until the security
interests of the Collateral Agent in the Pledged Shares have been terminated
pursuant to the terms of the Security Agreement and the Collateral Agent has
notified the Issuer of such termination in writing. The Collateral Agent agrees
to provide Notice of Termination in substantially the form of Exhibit A hereto
to the Issuer promptly upon the request of the Pledgor on or after the
termination of the Collateral Agent’s security interest in the Pledged Shares
pursuant to the terms of the Security Agreement. The termination of this Control
Agreement shall not terminate the Pledged Shares or alter the obligations of the
Issuer to the Pledgor pursuant to any other agreement with respect to the
Pledged Shares.
Section 11. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Uncertificated
Securities Control Agreement to be executed as of the date first above written
by their respective officers thereunto duly authorized.
[NAME OF PLEDGOR]
By:
 
Name:
Title:



[NAME OF COLLATERAL AGENT],
Collateral Agent
By:
 
Name:
Title:



[NAME OF ISSUER]
By:
 
Name:
Title:







--------------------------------------------------------------------------------




EXHIBIT A
TO UNCERTIFICATED SECURITIES ACCOUNT CONTROL AGREEMENT
[Letterhead of Collateral Agent]
[Date]
[Name and Address of Issuer]
Attention: [________]
Re: Termination of Control Agreement
You are hereby notified that the Uncertificated Securities Control Agreement
between you, [Name of Pledgor] (the “Pledgor”) and the undersigned (a copy of
which is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement. Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to Pledged Shares (as defined in the Uncertificated Securities
Control Agreement) from the Pledgor. This notice terminates any obligations you
may have to the undersigned with respect to the Pledged Shares; however, nothing
contained in this notice shall alter any obligations which you may otherwise owe
to the Pledgor pursuant to any other agreement.
You are instructed to deliver a copy of this notice by facsimile transmission to
the Pledgor.
Very truly yours,
[NAME OF COLLATERAL AGENT],
as Collateral Agent
By:
 
Name:
Title:









--------------------------------------------------------------------------------




EXHIBIT C
TO PLEDGE AND SECURITY AGREEMENT
PATENT SECURITY AGREEMENT
(Patents, Patent Applications and Exclusive Patent Licenses)
WHEREAS, [name of Lien Grantor], a _____________ corporation1 (herein referred
to as the “Lien Grantor”) owns, or in the case of licenses is a party to, the
Patent Collateral (as defined below);
WHEREAS, Education Management LLC (the “Company”), Education Management Holdings
LLC (“Holdings”), Certain Subsidiaries of Holdings, as Guarantors, the Lenders
party thereto from time to time, Credit Suisse Securities (USA) LLC, as
Syndication Agent, and BNP Paribas, as Administrative Agent and as Collateral
Agent, and Merrill Lynch Corporation and Bank of America, N.A. as Documentation
Agents are parties to a Credit Agreement dated as of June 1, 2006 (as amended
from time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined); and
WHEREAS, pursuant to (i) a Pledge and Security Agreement dated as of June 1,
2006 (as amended and/or supplemented from time to time, the “Security
Agreement”) among the Company, the Grantors party thereto and BNP Paribas, as
Collateral Agent for the Secured Parties referred to therein (in such capacity,
together with its successors in such capacity, the “Grantee”), and (ii) certain
other Security Documents (including this Agreement), the Lien Grantor has
guaranteed certain obligations of the Company and secured such guarantee (the
“Lien Grantor’s Secured Guarantee”) by granting to the Grantee for the benefit
of such Secured Parties a continuing security interest in personal property of
the Lien Grantor, including all right, title and interest of the Lien Grantor
in, to and under the Patent Collateral (as defined below);
WHEREAS, the Lien Grantor has duly authorized the execution, delivery and
performance of this Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, in order to induce the Lenders to make Loans
and other financial accommodations to Company pursuant to the Credit Agreement,
the Lien Grantor agrees, for the benefit of the Secured Parties as follows:
1. Grant of Security Interest. For the benefit of the Secured Parties to secure
payment, performance and observance of the Secured Obligations, the Lien Grantor
grants to the Grantee, a continuing security interest in, and a right of set-off
against, and agrees to assign, transfer and convey, upon demand made upon the
occurrence and during the continuance of an Event of Default without requiring
further action by either party and to be effective upon such demand, all of the
Lien Grantor’s right, title and interest in, to and under the following (all of
the following items or types of property being herein collectively referred to
as the “Patent Collateral”), whether now owned or existing or hereafter acquired
or arising:
_________________________
1 Modify as needed if the Lien Grantor is not a corporation.






--------------------------------------------------------------------------------




(i)each Patent owned by the Lien Grantor, including, without limitation, each
Patent referred to in Schedule 1 hereto; and


(ii)each exclusive Patent License to which the Lien Grantor is a party,
including, without limitation, each exclusive Patent License identified in
Schedule 1 hereto.


The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney‑in‑fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s
discretion, so long as any Event of Default shall have occurred and be
continuing, to take with respect to the Patent Collateral any and all
appropriate action which the Lien Grantor might take with respect to the Patent
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Patent Security Agreement
and to accomplish the purposes hereof.
Except to the extent expressly permitted in the Security Agreement or the Credit
Agreement, the Lien Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Patent Collateral.
2. Purpose. This Agreement has been executed and delivered by the Lien Grantor
for the purpose of recording the grant of security interest herein with the
United States Patent and Trademark Office. The security interest granted hereby
has been granted to the Grantee in connection with the Security Agreement and is
expressly subject to the terms and conditions thereof. The Security Agreement
(and all rights and remedies of the Lenders thereunder) shall remain in full
force and effect in accordance with its terms.
3. Acknowledgement. The foregoing security interest is granted in conjunction
with the security interests granted by the Lien Grantor to the Grantee pursuant
to the Security Agreement. The Lien Grantor acknowledges and affirms that the
rights and remedies of the Grantee with respect to the security interest in the
Patent Collateral granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which (including the remedies provided
for therein) are incorporated by reference herein as if fully set forth herein.
In the event of any conflict between the terms of this Agreement and the terms
of the Security Agreement, the terms of the Security Agreement shall govern.
4. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided by reference in the Security Agreement.
5. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together constitute one and the
same original.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the __ day of [month], [year].
[NAME OF LIEN GRANTOR]
By:
 
 
Name:
 
 
Title:
 





Acknowledged:
BNP PARIBAS,
as Collateral Agent
By:
 
 
Name:
 
 
Title:
 



By:
 
 
Name:
 
 
Title:
 









--------------------------------------------------------------------------------




Schedule 1
to Patent
Security Agreement
[NAME OF LIEN GRANTOR]
PATENTS AND DESIGN PATENTS
Patent No.
Issued
Expiration
Country
Title
 
 
 
 
 



PATENT APPLICATIONS
Case No.
Serial No.
Country
Date
Filing Title
 
 
 
 
 



EXCLUSIVE PATENT LICENSES
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Exclusively Licensed Patent/s
 
 
 
 











--------------------------------------------------------------------------------




EXHIBIT D
TO PLEDGE AND SECURITY AGREEMENT
COPYRIGHT SECURITY AGREEMENT


(Copyright Registrations and Exclusive Copyright Licenses)
WHEREAS, [name of Lien Grantor], a _____________ corporation1 (herein referred
to as the “Lien Grantor”) owns, or in the case of licenses is a party to, the
Copyright Collateral (as defined below);
WHEREAS, Education Management LLC (the “Company”), Education Management Holdings
LLC (“Holdings”), Certain Subsidiaries of Holdings, as Guarantors, the Lenders
party thereto from time to time, Credit Suisse Securities (USA) LLC, as
Syndication Agent, and BNP Paribas, as Administrative Agent and as Collateral
Agent, and Merrill Lynch Corporation and Bank of America, N.A. as Documentation
Agents are parties to a Credit Agreement dated as of June 1, 2006 (as amended
from time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined); and
WHEREAS, pursuant to (i) Pledge and Security Agreement dated as of June 1, 2006
(as amended and/or supplemented from time to time, the “Security Agreement”)
among the Company, the Grantors party thereto and BNP Paribas, as Collateral
Agent for the Secured Parties referred to therein (in such capacity, together
with its successors in such capacity, the “Grantee”), and (ii) certain other
Security Documents (including this Agreement), the Lien Grantor has guaranteed
certain obligations of the Company and secured such guarantee (the “Lien
Grantor’s Secured Guarantee”) by granting to the Grantee for the benefit of such
Secured Parties a continuing security interest in personal property of the Lien
Grantor, including all right, title and interest of the Lien Grantor in, to and
under the Copyright Collateral (as defined below);
WHEREAS, the Lien Grantor has duly authorized the execution, delivery and
performance of this Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, in order to induce the Lenders to make Loans
and other financial accommodations to Company pursuant to the Credit Agreement,
the Lien Grantor agrees, for the benefit of the Secured Parties as follows:
1. Grant of Security Interest. For the benefit of the Secured Parties to secure
payment, performance and observance of the Secured Obligations, the Lien Grantor
pledges and grants to the Grantee, a continuing security interest in, and a
right of set-off against, and agrees to assign, transfer and convey, upon demand
made upon the occurrence and during the continuance of an Event of Default
without requiring further action by either party and to be effective upon such
demand, all of the Lien Grantor’s right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the “Copyright Collateral”), whether now owned or
existing or hereafter acquired or arising:
_________________________
1 Modify as needed if the Lien Grantor is not a corporation.




--------------------------------------------------------------------------------




(i)each Copyright owned by the Lien Grantor, including, without limitation, each
Copyright registration or application therefor referred to in Schedule 1 hereto;
and


(ii)each exclusive Copyright License (as defined in the Security Agreement) to
which the Lien Grantor is a party, including, without limitation, each exclusive
Copyright License identified in Schedule 1 hereto.


The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney‑in‑fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s
discretion, so long as any Event of Default shall have occurred and be
continuing, to take with respect to the Copyright Collateral any and all
appropriate action which the Lien Grantor might take with respect to the
Copyright Collateral and to execute any and all documents and instruments which
may be necessary or desirable to carry out the terms of this Copyright Security
Agreement and to accomplish the purposes hereof.
Except to the extent expressly permitted in the Security Agreement or the Credit
Agreement, the Lien Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Copyright Collateral.
2. Purpose. This Agreement has been executed and delivered by the Lien Grantor
for the purpose of recording the grant of security interest herein with the
United States Copyright Office. The security interest granted hereby has been
granted to the Grantee in connection with the Security Agreement and is
expressly subject to the terms and conditions thereof. The Security Agreement
(and all rights and remedies of the Lenders thereunder) shall remain in full
force and effect in accordance with its terms.
3. Acknowledgement. The foregoing security interest is granted in conjunction
with the security interests granted by the Lien Grantor to the Grantee pursuant
to the Security Agreement. The Lien Grantor acknowledges and affirms that the
rights and remedies of the Grantee with respect to the security interest in the
Copyright Collateral granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which (including the remedies provided
for therein) are incorporated by reference herein as if fully set forth herein.
In the event of any conflict between the terms of this Agreement and the terms
of the Security Agreement, the terms of the Security Agreement shall govern.
4. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided by reference in the Security Agreement.
5. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together constitute one and the
same original.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the ___ day of [month], [year].
[NAME OF LIEN GRANTOR]
By:
 
 
Name:
 
 
Title:
 





Acknowledged:
BNP PARIBAS,
as Collateral Agent
By:
 
 
Name:
 
 
Title:
 



By:
 
 
Name:
 
 
Title:
 









--------------------------------------------------------------------------------




Schedule 1
to Copyright
Security Agreement
[NAME OF LIEN GRANTOR]




COPYRIGHT REGISTRATIONS
Registration No.
Registration Date
Title
Expiration
Date
 
 
 
 





EXCLUSIVE COPYRIGHT LICENSES
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Exclusively Licensed Copyright/s
 
 
 
 











--------------------------------------------------------------------------------




EXHIBIT E
TO PLEDGE AND SECURITY AGREEMENT
TRADEMARK SECURITY AGREEMENT


(Trademark Registrations, Trademark
Applications and Exclusive Trademark Licenses)


WHEREAS, [name of Lien Grantor], a _____________ corporation1 (herein referred
to as the “Lien Grantor”) owns, or in the case of licenses is a party to, the
Trademark Collateral (as defined below);
WHEREAS, Education Management LLC (the “Company”), Education Management Holdings
LLC (“Holdings”), Certain Subsidiaries of Holdings, as Guarantors, the Lenders
party thereto from time to time, Credit Suisse Securities (USA) LLC, as
Syndication Agent, and BNP Paribas, as Administrative Agent and as Collateral
Agent, and Merrill Lynch Corporation and Bank of America, N.A. as Documentation
Agents are parties to a Credit Agreement dated as of June 1, 2006 (as amended
from time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined); and
WHEREAS, pursuant to (i) a Pledge and Security Agreement dated as of June 1,
2006 (as amended and/or supplemented from time to time, the “Security
Agreement”) among the Company, the Grantors party thereto and BNP Paribas, as
Collateral Agent for the Secured Parties referred to therein (in such capacity,
together with its successors in such capacity, the “Grantee”), and (ii) certain
other Security Documents (including this Agreement), the Lien Grantor has
guaranteed certain obligations of the Company and secured such guarantee (the
“Lien Grantor’s Secured Guarantee”) by granting to the Grantee for the benefit
of such Secured Parties a continuing security interest in personal property of
the Lien Grantor, including all right, title and interest of the Lien Grantor
in, to and under the Trademark Collateral (as defined below);
WHEREAS, the Lien Grantor has duly authorized the execution, delivery and
performance of this Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, in order to induce the Lenders to make Loans
and other financial accommodations to Company pursuant to the Credit Agreement,
the Lien Grantor agrees, for the benefit of the Secured Parties as follows:
1. Grant of Security Interest. For the benefit of the Secured Parties to secure
payment, performance and observance of the Secured Obligations, the Lien Grantor
pledges and grants to the Grantee, a continuing security interest in, and a
right of set-off against, and agrees to assign, transfer and convey, upon demand
made upon the occurrence and during the continuance of an Event of Default
without requiring further action by either party and to be effective upon such
demand, all of the Lien Grantor’s right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the “Trademark Collateral”), whether now owned or
existing or hereafter acquired or arising:
_________________________
1 Modify as needed if the Lien Grantor is not a corporation.




--------------------------------------------------------------------------------






(i)each Trademark owned by the Lien Grantor, including, without limitation, each
Trademark registration and application referred to in Schedule 1 hereto, but in
all cases excluding any intent-to-use (ITU) United States trademark application
for which an amendment to allege use or statement of use has not been filed
under 15 U.S.C. § 1051(c) or 15 U.S.C. § 1051(d), respectively, or, if filed,
has not been deemed in conformance with 15 U.S.C. § 1051(a), or examined and
accepted, respectively, by the United States Patent and Trademark Office, in
each case, only to the extent the grant of security interest in such
intent-to-use Trademark is in violation of 15 U.S.C. § 1060 and only unless and
until a “Statement of Use” or “Amendment to Allege Use” is filed, has been
deemed in conformance with 15 U.S.C. §1051(a) or examined and accepted,
respectively, by the United States Patent and Trademark Office at which point
such Trademarks shall automatically be subject to the security interest granted
herein and be deemed to be included as Trademark Collateral; and


(ii)each exclusive Trademark License to which the Lien Grantor is a party,
including, without limitation, each exclusive Trademark License identified in
Schedule 1 hereto.
The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney‑in‑fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s
discretion, so long as any Event of Default shall have occurred and be
continuing, to take with respect to the Trademark Collateral any and all
appropriate action which the Lien Grantor might take with respect to the
Trademark Collateral and to execute any and all documents and instruments which
may be necessary or desirable to carry out the terms of this Trademark Security
Agreement and to accomplish the purposes hereof.
Except to the extent expressly permitted in the Security Agreement or the Credit
Agreement, the Lien Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Trademark Collateral.
2. Purpose. This Agreement has been executed and delivered by the Lien Grantor
for the purpose of recording the grant of security interest herein with the
United States Patent and Trademark Office. The security interest granted hereby
has been granted to the Grantee in connection with the Security Agreement and is
expressly subject to the terms and conditions thereof. The Security Agreement
(and all rights and remedies of the Lenders thereunder) shall remain in full
force and effect in accordance with its terms.
3. Acknowledgement. The foregoing security interest is granted in conjunction
with the security interests granted by the Lien Grantor to the Grantee pursuant
to the Security Agreement. The Lien Grantor acknowledges and affirms that the
rights and remedies of the Grantee with respect to the security interest in the
Trademark Collateral granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which (including the remedies provided
for therein) are incorporated by reference herein as if fully set forth herein.
In the event of any conflict between the terms of this Agreement and the terms
of the Security Agreement, the terms of the Security Agreement shall govern.
4. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided by reference in the Security Agreement.
5. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together constitute one and the
same original.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the ____ day of [month], [year].
[NAME OF LIEN GRANTOR]
By:
 
 
Name:
 
 
Title:
 



Acknowledged:
BNP PARIBAS,
as Collateral Agent
By:
 
 
Name:
 
 
Title:
 



By:
 
 
Name:
 
 
Title:
 











--------------------------------------------------------------------------------




Schedule 1
to Trademark
Security Agreement
[NAME OF LIEN GRANTOR]
U.S. TRADEMARK REGISTRATIONS
TRADEMARK
REG. NO.
REG. DATE
 
 
 



U.S. TRADEMARK APPLICATIONS
TRADEMARK APPLICATION
SERIAL. NO.
APPL. DATE
 
 
 



EXCLUSIVE TRADEMARK LICENSES
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Exclusively Licensed Trademark/s
 
 
 
 





